           Case 2:18-cv-00565-RSL Document 115 Filed 04/09/21 Page 1 of 2




 1                                                            The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9       DONNA REED, individually and on            No. 2:18-cv-00565-RSL
         behalf of all others similarly situated,
10
                                 Plaintiff,
11
         v.
12
         SCIENTIFIC GAMES CORP., a Nevada
13       corporation,

14                               Defendant.

15

16

17

18

19

20

21

22

23

24

25

26

27


     DECLARATION OF DONNA REED                                        EDELSON PC
                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                          Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00565-RSL Document 115 Filed 04/09/21 Page 2 of 2




 1                                DECLARATION OF DONNA REED

 2   I, Donna Reed, pursuant to 28 U.S.C. § 1746, declare as follows:

 3          1.      I do not have any conflicts of interest that might cause me to sell out absent class

 4   members. Further, I am committed to vigorously pursuing this case on behalf of myself and the

 5   proposed classes. I understand that means I may need to sit for my deposition, produce

 6   documents, respond to interrogatories, and appear at trial. I am prepared to do all of those things.

 7

 8

 9          I declare under penalty of perjury that the above and foregoing is true and correct.

10

11

12

13          Executed on this ____ day of April, 2021, at ___________, _______________.

14

15

16                                                 DONNA REED
17

18

19

20

21

22

23

24

25

26

27


      DECLARATION OF DONNA REED                                                   EDELSON PC
                                                                350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                      Tel: 312.589.6370 • Fax: 312.589.6378
